Citation Nr: 9902447
Decision Date: 06/01/99	Archive Date: 08/06/99

DOCKET NO. 97-06 644A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

ORDER

The following correction is made in a decision issued by the Board
in this case on January 28, 1999:

Page 7, paragraph 2, line 3, should include the word "not" and is
corrected to read "Based on a review of the pertinent evidence of
record, the Board finds that restoration of a 40 percent rating for
degenerative disc disease of the lumbar spine is not warranted."

C.P. RUSSELL
Member, Board of Veterans' Appeals

Citation Nr: 9902447  
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-06 644A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Restoration of a 40 percent disability rating for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1966 to April 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

The issue of entitlement to a total disability evaluation is 
not before the Board at this time as the appellant has not 
perfected an appeal with the submission of a timely filed 
notice of disagreement and substantive appeal.  See 38 C.F.R. 
§§ 20.200 (1998).



FINDINGS OF FACT

1.  The appellants service-connected back disability was 
rated as 40 percent disabling based on medical findings in 
December 1993 for marked limitation of motion and pain on 
straight leg raising at 80 degrees on the right and 70 
degrees on the left, and CT scan findings for a calcified 
herniated intervertebral disc at the L5-S1 level, a bulging 
annulus at L4-5, with slight stenosis of the canal, and a 
central partially calcified herniated disc at L3-4, with some 
compression of the neural canal.

2.  The appellants back disability evaluation was reduced 
from 40 to 20 percent by a rating decision dated March 1996 
based on medical findings from report of VA examination dated 
February 1996, which show subjective complaints of occasional 
back pain requiring best rest for relief, absent clinical 
findings for postural abnormalities, muscle spasms, muscle 
atrophy and neurological deficits although volitional 
restriction of motion was noted by the examiner.

3.  VA examination of the appellants back in January 1997 
was negative for postural abnormalities, muscle spasms, 
muscle atrophy and neurological deficits other than abnormal 
complaints of sciatic pain; at this time, the examiner again 
noted that the appellant volitionally restricted his range of 
back motion as demonstrated by definite plastic withdrawal 
sign.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent for degenerative 
disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from June 1966 to April 
1970.  In May 1970, service connection was established for 
lumbosacral strain with muscle spasm and some loss of lateral 
motion at the 20 percent disability level.  The appellants 
service-connected back condition was assigned a 40 percent 
disability rating by a rating decision dated January 1994 
based on report of VA examination dated December 1993.

On report of VA examination dated December 1993, the 
appellant complained of a progressively worsening back 
disorder with severe low back pain, occasionally exacerbated 
with certain movements.  A CT (computed tomography) scan 
performed in May 1993 revealed a calcified herniated 
intervertebral disc at the L5-S1 level, a bulging annulus at 
L4-5, with slight stenosis of the canal, and a central 
partially calcified herniated disc at L3-4, with some 
compression of the neural canal.  There were no complaints of 
radiation.  Clinical findings were positive for an erect 
posture with fair lumbar lordosis.  The examiner reported 
that:

He [the appellant] restricts motion of 
the lumbar spine markedly, but [he] has 
very little reversal of he lumbar curve 
on forward flexion.  He only allows 
forward flexion through about a range of 
20 degrees in either direction.  Rotation 
is about 20 degrees, bilaterally.  
Straight leg raising on the right at 80 
degrees causes low back pain and on the 
left it is 70 degrees causes acute low 
back pain.  No radiation down either leg.  
Deep tendon reflexes are present, equal 
and active, bilaterally.  Leg lengths 
measured equally.  There was no 
quadriceps atrophy measured 5 inches 
above the superior pole of the patella.  
No area of sensory loss over either lower 
extremity.

The appellants service-connected degenerative disc disease 
of the lumbosacral spine was reduced by a rating decision 
dated March 1996 from 40 to 20 percent based on the rating 
criteria set out under diagnostic code 5293 and the medical 
finding on report of VA examination dated February 1996.

The February 1996 VA examination report reflects that the 
appellant reported occasional back pain, which required bed 
rest for relief, but no radiation into either leg.  The 
examiner in the report of examination stated:

He [the appellant] stands erect with no 
list and walks with no limp. He can walk 
easily on his toes and heels.  He 
restricts low back motion volitionally at 
the point where his fingers reach his 
knees.  He states beyond this, he doesnt 
want to bend because he has low back 
pain.  He can laterally bend to 15 
degrees to either side and extend 15 
degrees.  There is no muscle spasm 
through the range of forward flexion he 
allows.  There is a normal reversal of 
the lumbar curve through this range.  
Straight leg raising at 90 degrees, 
bilaterally, causes low back discomfort.  
No sciatic discomfort.  Deep tendon 
reflexes are present, equal and very 
active, bilaterally.  There is no sensory 
abnormality over either lower limb.  Both 
calves measure 15 inches in 
circumference, both thighs 20 inches in 
circumference 5 inches above the superior 
pole of the patella.

At this examination, the appellant presented an MRI (magnetic 
resonance imaging) study that showed slight stenosis at L3-4, 
some narrowing of the lumbosacral interspace, a small bulge 
centrally at L5-S1, and a para central intervertebral disc 
herniation at L3-4.  The examiner noted that [n]one of 
these  seem very significant and they do show signs of 
degenerative change in his low back and that the appellant 
was functioning quite well at the present time, but has 
chronic low back pain.

Prior to reducing the appellants back disability rating from 
40 to 20 percent, VARO also considered a letter dated 
February 1996 from K. Gaston of the West Palm Beach VA 
Outpatient Clinic.  This letter reflects that the appellant 
was seen for chronic back pain flare-ups in the past year; 
his last flare-up reportedly occurred 3-4 weeks earlier and 
required bed rest, analgesics and muscle relaxant for relief.  
It further reflects that the appellant was under evaluation 
for new onset of radiculopathy.

Subsequent to the reduction, VA outpatient treatment records 
dated May to October 1996 were received showing treatment for 
pain in the low back pain, along with hip and leg pain.  
Also, a VA examination was performed in January 1997.  The 
appellant presented himself at this examination with a cane 
in his right hand and walking with a rigid gait.  He 
complained of pain in the posterior aspect of both hips, 
described as knife-like and constant.  Clinical findings were 
negative for postural abnormalities and muscle spasms.  He 
stood erect with no list.  There were no neurological 
abnormalities although the appellant had a long history of 
treatment in the pain clinic and physical therapy.  The 
examiner stated:

[The appellants back] shows definite 
plastic withdrawal sign indicating a 
volitional element in the restriction of 
his back motion.  He would only flex 30 
degrees forward, with some reversal of 
the lumbar curve through this limit.  He 
can extend his low back 10 degrees.  
Lateral bending is possible at 20 degrees 
to either side.  When examined supine, 
you could flex both his hip and knee 
completely but he complains of pain when 
the hip flexed beyond the right angle, 
even with his knee completely bent.  This 
is an abnormal finding since sciatic 
stress would not be noticed in that 
range.  He would allow straight leg 
raising on both sides to 60 degrees, at 
which point he complains of low back 
buttock pain.  DTRs were present, equal 
and active bilaterally.  Both quadriceps 
measured 19 inches in circumference.  
There was no specific area of sensory 
loss of either lower extremity.  
(emphasis added)

A review of the x-rays revealed no evidence of bony 
abnormality.  The examiner noted that the radiologist 
interpreted the x-ray as degenerative discogenic disease, 
generalized.  However, after a second review by the 
radiologist, he concluded along with the examiner that 
there was no sign of discogenic disease except for some 
narrowing at the lumbosacral interspace, which is consistent 
with x-rays taken from 1977 to date.  The examiner, in 
summary of his findings, indicated that he believed a good 
portion of the appellants limitation of motion in the 
lumbar area was volitional, as evidenced by positive 
withdrawal sign, although his present situation limited the 
appellants ability to work.
ANALYSIS

We observe that, under 38 C.F.R. § 3.344(a) (1998), rating 
agencies must handle cases affected by change of medical 
findings so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and 
regulation governing disability compensation.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued must not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement may not be reduced on any 
one examination except where the evidence of record clearly 
shows sustained improvement.  Though material improvement in 
the physical condition is clearly reflected the rating agency 
must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (1998).

Based on a review of the pertinent evidence of record, the 
Board finds that restoration of a 40 percent rating for 
degenerative disc disease of the lumbar spine is warranted.

The schedular criteria for a 40 percent evaluation require 
severe intervertebral disc syndrome as shown by objective 
medical findings for recurring attacks and only intermittent 
relief.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.

The appellant was initially assigned a 40 percent evaluation 
in January 1994 based on medical findings for marked 
limitation of motion and pain on straight leg raising at 80 
degrees on the right and 70 degrees on the left, and CT scan 
findings for a calcified herniated intervertebral disc at the 
L5-S1 level, a bulging annulus at L4-5, with slight stenosis 
of the canal, and a central partially calcified herniated 
disc at L3-4, with some compression of the neural canal.  
There were no neurological findings for sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.

The 40 percent evaluation was reduced to 20 percent in March 
1996 based on medical findings from report of VA examination 
dated February 1996.  At that time, the appellant indicated 
that he had occasional back pain requiring best rest for 
relief.  Clinical findings were negative for postural 
abnormalities, muscle spasms, muscle atrophy and neurological 
abnormalities.  Straight leg raising reportedly caused back 
discomfort at 90 degrees.  There was evidence of volitional 
restriction of motion.  After reviewing an MRI presented by 
the appellant, the examiner noted that it revealed signs of 
degenerative change in his low back and that the appellant 
was functioning quite well at the present time, but has 
chronic low back pain.  Medical findings on report of VA 
examination dated January 1997 similarly were negative for 
postural abnormalities, muscle spasms, muscle atrophy and 
neurological abnormalities.  Here, the appellant again 
volitionally restricted his range of back motion and, 
according the examiner, made abnormal complaints of sciatic 
pain.  The examiners findings and comments suggested that 
the appellant was exaggerating his level of disability.

In view of the above, the Board finds that the preponderance 
of the evidence of record is against restoration of the 40 
percent disability rating for degenerative disc disease.


ORDER

Restoration of a 40 percent disability rating for service-
connected degenerative disc disease is denied.



           
     C.P. RUSSELL
     Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
